Dore, J.
(dissenting). The parties expressly agreed to arbitrate any dispute as to the meaning of “ performance, non-performance or application ” of the contract provisions. On this appeal there are presented at least preliminary questions as to (1) the meaning of the clause.in question, and (2) performance by the company. The union claims that no “ discussion ” was had but only an announcement made by the company.
At this stage we need not pass upon other issues.
Accordingly, I dissent and vote to affirm.
Martin, P. J., Glennon, Callahan and Peek, JJ., concur in Per Curiam opinion; Dore, J., dissents in opinion.
*919Order reversed, with $20 costs and- disbursements to the appellant, the motion to compel arbitration denied and the motion for a stay of arbitration granted. Settle order on notice.